Exhibit 10.48

Director Compensation Policy

The following table sets forth the compensation payable to nonemployee directors
of Lexmark International, Inc.:

 

Annual Retainer Fee

   $ 60,000   

Annual Retainer Fee – Finance and Audit Committee Member

   $ 15,000   

Annual Retainer Fee – Compensation and Pension Committee Member

   $ 10,000   

Annual Retainer Fee – Other Committees Member

   $ 8,000   

Annual Chair Retainer Fee – Finance and Audit Committee

   $ 20,000   

Annual Chair Retainer Fee – Compensation and Pension Committees

   $ 12,000   

Annual Chair Retainer Fee – Other Committees

   $ 10,000   

Presiding Director Annual Retainer Fee

   $ 20,000   

Initial Equity Award (Restricted Stock Units)

   $ 150,000   

Annual Equity Award (Restricted Stock Units)

   $ 135,000   

Terms of Equity Awards

Initial Equity Award (Restricted Stock Units)

 

  •  

Grant Date: Date of Election to the Board

 

  •  

Number of RSUs: Face value of award divided by the closing price of Lexmark
Class A Common Stock on the Grant Date, rounded up to the nearest whole share

 

  •  

Vesting: 100% vested on the sixth anniversary of the Grant Date

 

  •  

Settlement: On termination of status as a Board member

Annual Equity Award (Restricted Stock Units)

 

  •  

Grant Date: Annual Meeting of Stockholders

 

  •  

Number of RSUs: Face value of award divided by the closing price of Lexmark
Class A Common Stock on the Grant Date, rounded up to the nearest whole share

 

  •  

Vesting: 100% vested on the date immediately preceding the next Annual Meeting
of Stockholders

 

  •  

Settlement: 34% on the second anniversary of the date of grant and 33% on each
of the third and fourth anniversaries of the date of grant

Deferred Stock Units: Pursuant to the terms of the Lexmark International, Inc.
2005 Nonemployee Director Stock Plan, each nonemployee director may defer his or
her retainer and/or meeting fees into Deferred Stock Units based on the fair
market value of Lexmark Class A Common Stock on the date of deferral. The
Deferred Stock Units are eligible for settlement initially on June 30th in the
fifth year following the date of grant.